DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levie (U.S. 2017/0260815).
As for Claim 1, Levie discloses a device (100) comprising one or more sections (106 and 108) having an exterior low friction material (see para [0045-0046]) and a high friction interior surface (see para [0045-0046]) with a geometry (shape of 106 and 108 matches the shape of tubular 102 and cable 104) that matches both to an exterior surface of the attached cable or tubing and the wellbore tubular (see Figs. 1, 8, and 9), and 
an exterior band (strap disclosed in para [0052-0054 and [0064]) positioned around the one or more sections (Applicant recitation is only drawn to the device and not the combination of the device an exterior band).
2. The device of claim 1 wherein the device is a clamp and the exterior low friction material comprises an ultra-high molecular weight polyethene (see para [0045-0046]).
3. The device of claim 1 wherein the device is a clamp and the exterior low friction material comprises at least one of a polyamide, acetal, polyphenylene sulfide, polyphthalamide, epoxy, or polyester (see para [0045-0046]).
4. The device of claim 3 wherein the exterior low friction material further comprises a functional fluoropolymer (see para [0045-0046]).
5. The device of claim 3 wherein the exterior low friction material further comprises a friction reducing filler such as graphite or molybdenum disulfide (see para [0045-0046]).
6. The device of claim 1 wherein the exterior low friction material further comprises glass spheres or fibers (see para [0045-0046]).
7. The device of claim 1 wherein the device is a clamp and the exterior low friction material comprises combinations of fluorocarbons and thermoset or thermoplastic materials (see para [0031]).
8. The device of claim 1 wherein an exterior surface geometry of the device is cylindrical. (see Fig. 1) 
9. The device of claim 8 wherein the cylindrical exterior surface geometry includes a plurality of axial grooves (se abstract) positioned around the exterior surface geometry (see Figs. 1, and 8-9).
10. The device of claim 1 further comprising a co-molded inner gripping layer (106) positioned on the high friction interior surface (see Figs. 1 and 8-9). 
11. The device of claim 10 wherein the inner gripping layer is a high friction material such as rubber, sand or polyurethane (see para [0045-0046]).
12. The device of claim 1 wherein the device includes at least one exterior circumferential groove (see Fig. 17A)) for receipt of the band.
13. The device of claim 1 wherein the device includes an exterior cut-out portion (121) to accommodate a band installation tool. 
14. The device of claim 1 wherein the device includes a plurality of axial grooves (grooves defined by 112) on the high friction interior surface for passage of drilling fluid through the clamp (see Fig. 6A).
As for Claim 15, Levie discloses a clamp (100) comprising a two piece polymer clamp (106 and 108) having a low friction outer surface (see para [0045-0046]) having a larger outside profile than the casing string and the attached cable or tubing and an interior surface (see fig. 1 and 8-9) with a geometry that matches both an exterior surface of the tubular casing string and the attached cable or tubing (see Figs. 1 and 8-9).
16. The clamp of claim 15 wherein the clamp comprises at least one of an ultra- high molecular weight polyethene, a polyamide, acetal, polyphenylene sulfide, polylphthalamide, expoxy, polyester or function fluoropolymer (see para [0045-0046]).
17. The clamp of claim 16 further comprising at least one of a friction reducing filler (, glass spheres or fibers (see para [0045-0046]).
18. The clamp of claim 15 wherein the interior surface includes a co-molded inner gripping layer of rubber, sand or polyurethane (see para [0045-0046]).
19. The clamp of claim 15 further comprising a band, a hinged internal cage or fasteners (120) to secure the clamp to the tubular casing string.
20. The clamp of claim 19 wherein the clamp includes at least one exterior circumferential groove (see Figs. 1 and 8-9) for receipt of the band.
As for Claim 21, discloses a one piece clamp (108) having an integral hinge (118) to allow flexing of the clamp during installation on the tubular casing string, the clamp having a hard exterior portion and a soft gripping interior portion to conform tightly around the cable or tubing and the tubular casing string (see para [0045-0046]) the soft gripping interior portion having a surface geometry that matches both an exterior surface of the attached cable or tubing and the wellbore tubular (see Figs. 1 and 8-9).
22. The clamp of claim 21, wherein the hard exterior portion and the soft gripping interior portion are of plastic material of different hardnesses (see para [0031 and 0036]).
23. The clamp of claim 21, further comprising a band (strap disclosed in para [0052-0054 and [0064]) around the hard exterior portion for securing the clamp around the smaller diameter cable or tubing and the tubular casing string (see Figs. 1  and 8-9).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677